                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                EASTERN DIVISION

IN RE: SOCIETY INSURANCE COMPANY          )
COVID-19 BUSINESS INTERRUPTION            )                  MDL No. 2964
PROTECTION INSURANCE LITIGATION           )
_________________________________________ )                  Master Docket No. 1:20-cv-05965
This document relates to:                 )
                                          )                  Hon. Edmond Chang
Big Onion Tavern Group, LLC v. Society    )
Insurance, No. 1:20-CV-02005              )
_________________________________________ )


              DEFENDANT’S MOTION FOR LEAVE TO FILE
       MEMORANDUM OF LAW IN EXCESS OF THE PAGE REQUIREMENTS

       NOW COMES Defendant, SOCIETY INSURANACE, a mutual company (wrongfully

sued as SOCIETY INSURANCE, INC.), by and through its attorneys Thomas B. Underwood,

Michael D. Sanders, Michelle A. Miner, and Amy E. Frantz of PURCELL & WARDROPE,

CHTD., and for its Motion for Leave to File Memorandum of Law in Excess of the Page

Requirements, states as follows:

       1.      Plaintiff filed its Amended Complaint on May 8, 2020, alleging it is entitled to

insurance coverage for business interruption claims resulting the COVID-19 pandemic and

related executive orders issued by Illinois Governor J.B. Pritzker. Plaintiff seeks coverage for its

claim under four additional coverage parts of its insurance policies with Society.

       2.      Plaintiff’s Complaint consists of three separate counts. Plaintiff makes claims for

declaratory relief, breach of contract, and Statutory Bad Faith pursuant to 215 ILCS 5/155.

       3.      In response to Plaintiffs’ Complaint, Society filed a Motion to Dismiss Pursuant

to Federal Rule of Civil Procedure 12(b)(6), or in the Alternative, a Motion for Summary
Judgment on July 13, 2020. Plaintiff filed its 25-page response to the motion on September 11,

2020.

        4.     Society now seeks leave to file its Reply in support of its Motion, which is 20

pages and exceeds the 15-page limit as proscribed in Local Rule 7.1.

        5.     Pursuant to the local rules and this Court’s Standing Orders, Society respectfully

requests leave to file its Reply of up to 20 pages.         (See, Reply, filed contemporaneously

herewith)

        WHEREFORE, for the reasons stated in this Motion, Defendant SOCIETY

INSURANCE respectfully requests this Court grant it leave to file its Reply in support of its

Motion to Dismiss or in the Alternative, Motion for Summary Judgment, of up to 20 pages,

along with such other relief as this Court deems fair and equitable.




Date: October 21, 2020                                Respectfully submitted,

                                                      Society Insurance
Thomas B. Underwood (#3122933)
Michael D. Sanders (##6230187)                        By:     /s/ Thomas B. Underwood
Michelle A. Miner (#6299524)
Amy E. Frantz (#6312526)
PURCELL & WARDROPE, CHTD.
10 South LaSalle Street, Suite 1200
Chicago, IL 60603
(312) 427-3900
tbu@pw-law.com
msanders@pw-law.com
mminer@pw-law.com
afrantz@pw-law.com




                                                 2
